DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claim 15 has been withdrawn in view of the amendment to the claims.
Those rejections not repeated in this Office Action have been withdrawn. 
Claims 1, 4-20 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefkovitz (US 20130199949) in view of Anders (DE1947988) and Hammond (US 6168816).
Regarding claim 1, Lefkovitz teaches a beverage container comprising: a body (figure 2, item 14); a filter (figure 2, item 16 – paragraph 26 – “separation sieve or 
Regarding the cap being engaged with the body by twisting of the cap with the body causing the extractor to mash an infusion, in paragraph 5, Lefkovitz further suggests that twisting of the extractor 12 has been a conventional expedient for extracting juice from a substance.   Engaging by twisting, as recited in the product claims is seen to be an intended use that the prior art would have been capable of performing.  For example, it is noted that claim 1 does not recite that the cap is threaded to the body.  Lefkovitz’s extractor (12) is also seen to be capable of mashing an infusion substance to produce an extracted liquid.
Claim 1 differs from Lefkovitz ‘949 in specifically reciting “when the container is inverted, the filter collects the extracted liquid and retains the extracted liquid from flowing into the second chamber while the container is inverted.”
Anders further evidences filters used for extracting liquid from an infusion substance, (similar to Lefkovitz ‘949), where the filter comprises a porous section (see figure 1, item 7 and 9) and a non-porous section, (figure 1, item 10), where the cutaway clearly shows the perforations in an upper portion and no perforations in a lower portion), where the non-porous section could be construed as retaining extracted liquid.  
Therefore, to modify Lefkovitz ‘949 and to use a filter that has a portion of the filter that is not perforated would have been obvious to one having ordinary skill in the art, for the purpose of being able to collect pulp and solids which are prevented from blocking the sieve openings.  Such a modification would also have allowed for the filter to collect extracted liquid and retain the extracted liquid from flowing into the second chamber when the container is inverted.  As discussed above, the above limitation is seen to be an intended use limitation which the combination would have been capable of performing, especially as the combination teaches the recited structure.
It is further noted that Hammond teaches a filter for an infusion product (see figure 9, item 114; 15, “coated paper strainer”), where the filter has a first portion that has perforations to allow passage of liquid while leaving the solids of the infusion product within the filter (see column 4, lines 5-10) and where a second portion of the filter remains unperforated (see column 4, lines 58-62), thus also suggesting a filter that would have been capable of retaining the extracted liquid from flowing into the second chamber while inverted. Hammond also teaches a plunger (i.e. extractor) (116) to press the infusion substance that is within the filter.  
Lefkovitz ‘949 is not seen to be limiting regarding the particulars of the filter element.  Therefore, to modify Lefkovitz ‘949 in view of Anders and Hammond and to 
Regarding the new limitation to claim 1 of the first chamber having, “an enclosed upper portion adapted to retain an extracted liquid” it is noted that Anders teaches that the filter would define a first chamber (such as the section into which the extractor 14 is received), where such a filter would have an enclosed upper portion that is clearly capable of retaining an extracted liquid.  Figure 1 of Anders has been construed as showing the container/filter already in an inverted orientation.  Therefore, by turning the container of figure 1 by 180 degrees, the filter 10 would also have resulted in the first chamber having an enclosed upper portion and radially disposed apertures in a lower portion.  Similarly, figure 10 (and figure 15) of Hammond have also been construed as already being in the inverted orientation.  Similar to above, when turning the container 180 degrees, Hammond also teaches a filter that has an upper portion that would have retained an extracted liquid, as shown in figure 10 and 15 and having a lower portion with radially disposed apertures. In view of Anders and Hammond, the combination teaches a lower portion of the first chamber having a plurality of apertures disposed therein.  Therefore, the combination is seen to teach a filter forming a first and second chamber and an enclosed upper portion that can retain extracted liquid and a lower portion that has a plurality of apertures disposed radially therein.  That is, by using a filter such as that taught by Anders and Hammond in place of Lefkovitz ‘949’s filter as 
Regarding claim 9, the rejection above with respect to claim 1 has been incorporated herein.  Regarding claim 9, Lefkovitz is seen to teach grinding of the product (see paragraph 32) and is thus seen to be capable of achieving a desired texture when the cap is engaged with and loosened from the body without removing the cap from the body.  It is further noted that the claim is directed to the intended use of the extractor, of engaging and loosening the cap one or more times.  It is seen that Lefkovitz’s cap is capable of this function.
Regarding claim 10, in view of Anders and Hammond the combination teaches that the filter is configured to enable the extracted liquid to enter the second chamber when the container is changed from an inverted to a non-inverted position after the cap is engaged with the body.
Regarding claim 11, Lefkovitz discloses a “collar” and “seal” assembly configured to seal the second chamber (see figure 2, item 22 and 24). 

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Lefkovitz (US 20130199949) as the primary reference, and in further view of Lefkovitz (US 20130200183) and Oyama (JP 3163763)
Regarding claim 4, when engaging the cap with the body, the filter taught by the combination is seen to be prevented from rotating relative to the body, because Lefkovitz ‘949 teaches threading the filter to the body (see figure 3).  
Regarding claim 5, the claim reads on the filter being completely threaded to the body so as to prevent further rotation of the filter.  The claim is not seen to be limiting regarding the specific type of indexing feature.
If it could have been construed that Lefkovitz’s threads used to engage the filter were not indexing features, then Lefkovitz ‘183 further teaches the filtering element (36) comprising at least one indexing feature (figure 7, item 30 and figure 8, the concave portions) that mates with a corresponding feature on the body to prevent rotating (paragraphs 57-58). 
Oyama also teaches the filtering element comprising an indexing feature (see figure 4, item 3a,3b; paragraph 35 of the machine translation) that engages with the container (see figure 4, item 2b) for securing the filtering element in place. 
To thus modify the combination and to provide the filter with an indexing feature that engages with the container body would have been obvious to one having ordinary skill in the art, for the purpose of preventing the indexing feature from rotating.

Claim 6-8, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Lefkovitz (US 20130199949) as the primary reference, and in further view of Miller (US 0171154), Herrick (US 0331236) and Yang (CN 204410496).
Claim 6 differs from the combination in specifically reciting, “wherein the filter further comprises a plurality of fins arranged in the first chamber.”  Claims 7 and 8 also differ in specifically reciting the filter comprising at least one fin in the first chamber (claim 7) and “wherein the at least one fin is oriented to rotationally bias the infusion substance when the cap is engaged with the body.” (claim 8). 
However, then Miller teaches protruding structures (see figure 3, item “e”) in the filter portion, used to prevent rotation of the fruit (see page 1, 2nd column).   Herrick also teaches ribs in the filter portion of the press (see figure 1, item “a”) where these ribs sustain the fruit in the ends of the ribs (see page 1, column 1, lines 37-41 and lines 22-36).  Yang further teaches fins (see figure 2, item 320) within the filter element, where the fins can also be advantageous to facilitate squeezing the fruit (see at least paragraph 27 of the machine translation).  To thus modify the combination and to include a plurality of fins as taught by Miller, Herrick and Yang, would thus have been obvious to one having ordinary skill in the art, to secure the infusion product in place prior to extracting the liquid therefrom and for facilitating squeezing of the fruit.
Regarding claims 15 and 16, Lefkovitz’949, Anders and Hammond are taken as discussed above with respect to claim 1.  The cap of Lefkovitz is seen to have an extractor that extends into the first chamber, and is capable of mashing the infusion substance when engaging the cap with the body.  
Further regarding the limitation of, “when the container is inverted, the filter collects the extracted substance, and the filter retains the extracted substance from flowing into the second chamber while the container is inverted,” it is seen that Anders 
Modification of Lefkovitz ‘949 in view of Anders and Hammond and to provide a filter that can collect extracted liquid, would have been obvious to one having ordinary skill in the art, for the purpose of allowing the flow of liquid while retaining solids.  That is, to use a filter that has a portion of the filter that is not perforated would have been obvious to one having ordinary skill in the art, for the purpose of being able to collect pulp and solids which are prevented from blocking the sieve openings.  Additionally, a filter such as that of Anders would also have been advantageous for being able to more easily secure an infusion substance in place (within the welled portion) for being able to more easily extract the liquid using Lefkovitz ‘949’s extractor.
Regarding the limitation of claim 15 of “the extractor mashes the infusion substance against at least one protrusion disposed in the filter,” Miller, Herrick and Yang as applied to claims 6-8 above further teach projections in the filter for securing the food as well as for facilitating squeezing of the fruit with the extractor, such that the combination suggests the extractor mashing the infusion substance against at least one projection.
Regarding the new limitation of, “the first chamber having an enclosed upper portion adapted to retain an extracted substance and a lower portion having a plurality of apertures disposed radially therein” the combination is seen to teach this limitation as already discussed above with respect to claim 1.
Further regarding claim 16, because Lefkovitz teaches the cap having the extractor, the engagement of the cap is seen to cause the extractor to apply a force to the infusion substance.
Claim 17 is rejected for the reasons discussed above with respect to claim 11.
Claim 18 is rejected for the reasons discussed above with respect to claim 9.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Lefkovitz (US 20130199949) as the primary reference, and in further view of Chapman (US 20180289208) and Suzuki (JP 47-017843).
Regarding claim 12, the combination has been incorporated herein as discussed above with respect to claim 11.
Claim 12 differs from the combination in specifically reciting, wherein the collar and seal assembly comprises a second filter for filtering liquid exiting the collar and seal assembly for consumption.
Chapman teaches multiple filters (see figure 4, item 34 and 40) positioned at opposing openings of the container for providing additional filtering (see paragraph 29).  Suzuki also teaches a filter at a dispensing end (see figure 3 and 4, item 7) and a “filtering” cutting assembly as shown in figure 6.  To thus modify Lefkovitz and to also position a filter at the dispensing end (24) would have been obvious to one having ordinary skill in the art, for the purpose of also providing additional filtering of the liquid.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Lefkovitz (US 20130199949) as the primary reference, and in further view of Rekstad (US 20090032487), Naesje (US 20090212061) and/or Brown (US H2027).
Regarding claim 13, the combination has been incorporated herein as discussed above with respect to claim 11.
Regarding claim 13, Lefkovitz teaches a dispensing outlet, but claim 13 differs in specifically reciting, “wherein the collar and seal assembly further comprises: a surface having an edge; and a seal arranged on the surface adjacent the edge, wherein a suction force applied to adjacent portions of the seal and the edge causes the seal to open sufficient to enable a user to drink from the container.”  
However, Rekstad teaches a collar and seal assembly (see figure 6), further comprising a surface having an edge (figure 6, item 59) and a seal arranged on the surface adjacent the edge (figure 6, item 24, valve), wherein a suction force applied to adjacent portions of the seal and the edge causes the seal to open sufficient to enable a user to drink from the container (see paragraph 26) for providing spill resistance (see at least, the abstract).   Naesje also teaches a collar and seal assembly (figure1-2) further comprising a surface having an edge and a seal arranged on the surface adjacent the edge (see figure 2, item 22, 28), wherein a suction applied to the adjacent portions of the seal and the edge cause the seal to open to enable a user to drink from the container, and where the seal closes upon termination of the suction force (see paragraph 47) for the purpose of maintaining the hygienic nature of the drinking receptacle (see the abstract).  Brown also teaches a collar and seal assembly (Figure 1, 
To thus modify the combination and use a collar and seal assembly with a seal that can open and close based on the user applying a suction force would have been obvious to one having ordinary skill in the art, for the purpose of preventing liquid from spilling from the dispensing outlet.
Regarding claim 14, as discussed above in paragraph 26, Rekstad teaches the seal closes upon termination of the suction force.  Brown in similar in this regard as shown on column 10, lines 29-41.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefkovitz (US 20130199949) in view of Lefkovitz (US 20130200183) and in further view of Anders (DE 1947988), Hammond (US 6168816) and in further view of Duman (WO 2018194450) and Boettcher (US 20130239821).
Regarding claim 19, Lefkovitz ‘949 discloses a method of making a liquid infused beverage comprising: positioning a container in an inverted position such that a cap faces at least partly upward (see figure 1 and 10).  As shown in figure 1, Lefkovitz ‘949 teaches a filter arranged with a body of the container to form a first chamber for receiving an infusion substance (see figure 2) and a second chamber (see figure 2, item 18).  The cap (figure 2, item 12) is seen to have an extractor extending into the first 
Lefkovitz ‘949 necessarily teaches inserting an infusion substance into the first chamber and also engaging the cap onto the body which concurrently mashes the infusion substance and extracts a liquid therefrom (see paragraph 32, 26 and 29) and extracts a liquid therefrom.
Regarding the container being inverted, if it was construed that Lefkovitz ‘949 was not specific in this regard, then it is noted that Lefkovitz ‘949 is not limiting regarding the orientation by which the container can be used.  As such, Lefkovitz ‘183 further teaches in figure 18, an inverted orientation of a container (see paragraphs 41-42) and where dispensing of the extracted essence from the infusion substance (paragraph 16) can be via gravity into a liquid reservoir (see paragraph 61  - “Fig 17-27 depict various modifications for a preferred release of essence through… muddling, vice pressing…with…comminuting chambers formed in conjunction with a cap… to receive the sliced material and allow for the sliced product to be dispensed (through gravity…) into a liquid reservoir).  Gravity dispensing would have taught that the container is to be inverted.  Figure 18 of Lefkovitz ‘183 is seen to be similar to Lefkovitz ‘949 figure 2.
To thus modify Lefkovitz ‘949 and to position the container of figure 2 in an inverted orientation, as shown by Lefkovitz ‘183 figure 18, and then place the infusion substance therein would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, similarly recognized for extracting ingredients from an infusion substance and subsequently dispensing the extracted ingredients into a liquid reservoir.
Regarding the step of “collecting and retaining the liquid in the filter from entering the second chamber while inverted,” it is noted that the claim differs from the Lefkovitz ‘949 / Lefkovitz ‘183 combination in this regard. 
Anders further evidences filters used for extracting liquid from an infusion substance, (similar to Lefkovitz ‘949), where the filter comprises a porous section (see figure 1, item 7 and 9) and a non-porous section, (figure 1, item 10), where the cutaway clearly shows the perforations in a first portion and no perforations in a second portion), where the non-porous section could be construed as retaining extracted liquid.  Anders teaches that the filtering portion (10) conforms to the shape of the extractor.  Anders also teaches that the fruit can be received into the recessed portion of the filter and then engaged by the extractor and where the lower portion of the filter, which is not perforated, can collect pulp etc that can block the sieve openings (see paragraph 2 of the machine translation).  It is further noted that Hammond teaches a filter for an infusion product (see figure 9, item 114; 15, “coated paper strainer”), where the filter has a lower section that has perforations to allow passage of liquid while leaving the solids of the infusion product within the filter (see column 4, lines 5-10) and where the upper  portion of the filter remains unperforated (see column 4, lines 58-62), thus also suggesting a filter that would have been capable of retaining the extracted liquid from flowing into the second chamber while inverted. Hammond also teaches a plunger (i.e. extractor) (116) to press the infusion substance that is within the filter.  
As the combination already teaches the use of the container in the inverted orientation, to modify Lefkovitz ‘949/’183 combination and to use a filter that has a portion of the filter that is not perforated would have been obvious to one having 
Regarding the new limitation of, “the first chamber having an enclosed upper portion adapted to retain an extracted substance and a lower portion having a plurality of apertures disposed radially therein” in view of Anders and Hammond, the combination is seen to teach this limitation as already discussed above with respect to claim 1.  That is, by using a filter such as that taught by Anders or Hammond in place of Lefkovitz ‘949’s filter as shown in figure 2, it would have been obvious to one having ordinary skill in the art that this would have resulted in the first chamber having an enclosed upper portion that is adapted to retain liquid and a lower portion having a plurality of radially positioned apertures.  
Further regarding the collecting and retaining step, it is noted that Duman evidences controlled dispensing of flavoring substances from a filter, via the filter being able to be selectively opened or closed (see page 2, lines 9-22; page 8, lines 32-40; page 10, lines 30-36 and at least, figures 1, 5-8 and 10).  The filter clearly retains a flavoring substance and can retain a liquid (see page 4, lines 10-14 and page 10, lines 27-36).  Duman’s filter would also have resulted in the first chamber having an enclosed upper portion adapted to retain a liquid and a lower portion having a plurality of apertures radially disposed.  Boettcher also evidences that it has been desirable to provide a filter positioned on the underside of a container (see figure 2, items 5 and 11) and where the filter arrangement can be used for controlling the degree of infusion (see 
The Lefkovitz ‘949/’183 combination already teaches the use of the container in an inverted orientation.  Therefore, to modify Lefkovitz ‘949/’183 combination and to use a filter that can contain flavoring substances such as herbs, sliced fruit or tea leaves and can retain a liquid therein would have been obvious to one having ordinary skill in the art, for the purpose of being able to control the degree of infusion between the two chambers.  In view of Anders, Hammond, Boettcher and Duman, the combination teaches a filter that is capable of collecting a volume of extracted liquid and where the filter would retain the extracted liquid from entering the second chamber while the container is inverted.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 19 above, which relies on Lefkovitz (US 20130199949) as the primary reference, and in further view of Sotoohi (US 20150010682) and Daensol (DE 202016002971).
Regarding claim 20, Lefkovitz has been incorporated herein as discussed above with respect to claim 19.  Regarding claim 20, Lefkovitz teaches the cap engaged with 
Lefkovitz ‘949 is not specific regarding the cap being twisted onto threads of a first portion of the body to move the extractor.
However, Sotoohi also teaches twisting (i.e. rotating) an extractor for extracting liquid from the infusion substance (see at least paragraph 10).  Therefore, to twist the cap to move the extractor would also have been obvious to one having ordinary skill in the art, as this is the known expedient for how a juice press would have been operated.   
Further regarding the cap being twisted onto threads of a first portion of the body, Daensol further teaches an extractor (3) that is threaded to the container comprising a filter (5) (see paragraph 4 - “screwed on with the juicer”).   Additionally, Lefkovitz ‘183 also teaches a cap comprising an extractor (see figure 8) which is threaded to a portion of the body (40).  Therefore, to modify Lefkovitz ‘949 and to use a threaded engagement would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on conventional expedients used for securing a cap comprising an extracting component to the remainder of the container.

Response to Arguments
On page 8 of the response, Applicant urges that Lefkovitz ‘949 does not teach a first and second chamber and at most discloses a single chamber separated by a sieve 16.
It is noted however, that the claim recites that the filter, arranged with the body form a first chamber and second chamber.  Therefore, as shown in figure 2, the filter, threaded to the bottom part of the body 14 and having downwardly extending sidewalls would have resulted in a first chamber below the filter screen and a second chamber above the screen.

On pages 8-9 of the response, Applicant urges that Lefkovitz ‘949 does not teach the first chamber having an enclosed upper portion that is adapted to retain an extract liquid and a plurality of apertures disposed radially in a lower portion of the first chamber.  Applicant urges that Anders does not teach a first and second chamber with the first chamber having an enclosed upper portion adapted to retain a liquid and a lower portion with a plurality of apertures because Anders discloses the opposite configuration as recited in the claim, such that a lower portion is enclosed to retain a liquid and the upper portion includes apertures and thus would not be suitable for use in an inverted position.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The rejection is not modifying Anders but rather, is teaching the use of Ander’s cup shaped filtering element in place of the planar type 

On pages 9-10 of the response, Applicant urges that Hammond teaches a filter having the exact opposite configuration as recited in the claims; and like Anders, Hammond is designed only to function in an upright position.  Applicant further urges that using Hammond’s structure in an inverted position would result in the entire contents of the cup and filter spilling out therefrom.  Thus, Applicant urges that there is no motivation to alter this configuration in Hammond without destroying the intended use of the reference.
It is noted however, that similar to above, that the rejection is not relying on modifying Hammond.  Furthermore, Hammond teaches a structure of the filter, which would be used in place of Lefkovitz ‘949’s filter 16.  Hammond teaches that the filter into which an extractor can be pressed, advantageously allows for passage of liquids Therefore, it would have been obvious to one having ordinary skill in the art that positioning Hammond’s filter in place of Lefkovitz ‘949’s filter as shown in figure 2 of Lefkovitz ‘949 would have resulted in the combination teaching an enclosed upper section of the first chamber that can retain liquid and a lower portion having apertures positioned radially.
Applicant reiterates the above arguments on pages 11-13 of the response.  
These arguments are not seen to be sufficient in view of the rejection and remarks presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE202008016359 U1 discloses a filter that forms a first and second chamber and an extractor that closes an end of the container.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIREN A THAKUR/Primary Examiner, Art Unit 1792